940 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John T. VINSON, Plaintiff-Appellant,v.Warden FOWLER, Correctional Officer O'Neal, John Doe, TwoOfficers Named, Defendants-Appellees.
No. 91-7084.
United States Court of Appeals, Fourth Circuit.
Submitted June 19, 1991.Decided Aug. 1, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Falcon B. Hawkins, Chief District Judge.  (CA-90-1581-3)
John T. Vinson, appellant pro se.
E. Crosby Lewis, Belser, Lewis, Bruce & Rogers, P.A., Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John T. Vinson appeals from the district court's order granting defendants' motion to dismiss plaintiff's wrongful death action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vinson v. Fowler, CA-90-1581-3 (D.S.C. Apr. 29, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.